Stipulation has been filed in this case, by which the parties agree that the judgment of the lower court sustaining the demurrer to the plaintiff's petition and dismissing the cause may be reversed, and that the case may thereupon *Page 160 
be dismissed without prejudice to the rights of the state to further litigate the question raised by the petition and demurrer. Pursuant to said stipulation, the judgment of the trial court is reversed, and the cause is here dismissed without prejudice to the rights of the state to further litigate the questions involved.
By the Court: It is so ordered.